Gray, C. J.
The provision of the Gen. Sts. c. 156, § 27, that , in the taxation of costs “ the plaintiff shall be allowed only one term fee if the defendant is defaulted without having appeared,” relates to the time when costs are taxed; and a defendant, in order to come within it, must at that time stand defaulted and not have appeared to defend himself against the plaintiff’s claim. To construe it with literal and grammatical strictness would deprive the plaintiff of costs after the first term, where the defendant, having once failed to appear, had been defaulted, although he had since had the default taken off, and taken part in the trial of the whole case. It would be equally inconsistent with the object of the statute, which is to prevent the plaintiff from accumulating costs by keeping an undefended case in court, to apply it to the case of a defendant who, although defaulted on the main *85issue, has availed himself of the right, reserved to him by the Gen. Sts. c. 133, §§ 2, 3, of being heard upon the assessment of damages, and of moving that such assessment be made by a jury.

Taxation affirmed.